Citation Nr: 1137353	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-28 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

 Entitlement to special monthly pension, based upon the need for regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1967 to April 1968, with additional service in the Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).  In that rating decision, the RO denied the claim for entitlement to special monthly compensation for aid and attendance or housebound status.  


FINDINGS OF FACT

1.  The Veteran served on active duty for more than 90 days during a period of war; he was born in July 1947 and is under 65 years of age.

2.  The Veteran is nonservice connected for pension purposes for drop attacks disorder rated as 60 percent disabling, lumbar spinal stenosis rated as 10 percent disabling, hypertension rated as 10 percent disabling, cervical spine stenosis rated as 10 percent disabling, and gastroesophageal reflux disease (GERD) rated as noncompensable; he has combined nonservice connected rating for pension purposes is 70 percent.

3.  The Veteran's disabilities require that he use mechanical devices for assistance with ambulation, but his disabilities do not prevent him from keeping himself ordinarily clean and presentable, feeding himself, or avoiding the hazards or dangers incident to his daily environment, such that he requires care or assistance on a regular basis.

4.  The Veteran is not substantially confined to his house or its immediate premises due to his disabilities. 


CONCLUSION OF LAW

The criteria for special monthly pension on account of being in need of aid and attendance of another person or being housebound have not been met. 38 U.S.C.A. §§ 1502(b), 1521(d) (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent a letter to the Veteran in December 2006 that addressed all notice elements concerning his claim.  The letter informed the Veteran of what evidence is required to substantiate the claim for SMP based on the need for aid and attendance or for being housebound, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. VA has also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the VCAA duty to notify was fully satisfied as to the Veteran's claims.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  VA and private treatment records have been associated with the claims folder as well as the records from the Social Security Administration.  

Moreover, the Board notes that the Veteran has submitted two medical statements dated in November 2006 and in February 2007 that discuss the severity of his medical problems and provides medical statements for consideration of aid and attendance or housebound status.  In addition, the Veteran was provided with a VA examination for consideration of aid and attendance in April 2007.  The medical findings contained in the medical statements and the VA examination report along with the other medical evidence of record provides the Board with sufficient evidence to adjudicate the claim.  Consequently, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).
2.  Special Monthly Compensation 

Under applicable criteria, a Veteran of a period of war who is permanently and totally disabled, and who is in need of regular aid and attendance or is housebound, is entitled to increased pension.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351(a)(1).

The requirement for this increase in pension will be considered to have been met if, in addition to having a single permanent disability rated as 100 percent disabling, a veteran (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or (2) is substantially confined as a direct result of his or her disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.  

To establish entitlement to special monthly pension based on the need for regular aid and attendance, regulations require that the Veteran must be a patient in a nursing home on account of mental or physical incapacity; or be blind or so nearly blind as to have corrected visual acuity in both eyes of 5/200 or less, or concentric contraction of the visual field to 5 degrees or less; or have a factual need for the regular aid and attendance of another person.  See 38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.

VA regulations provide that the following basic considerations will be used in determining the need for regular aid and attendance of another person: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a). 

It is not required that all of the above described disabling conditions be found to exist before a favorable rating may be made, but the record must show at least one of the enumerated factors in  § 3.352(a) to support an award of  awarded special monthly pension on the basis of the need for aid and attendance.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there is a constant need.  Id.

Determinations that the claimant is so helpless as to be in need of regular aid and attendance of another will not be based solely on an opinion that his condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.

A veteran receiving non-service-connected pension may receive housebound-rate special monthly pension if he has a disability rated as permanent and total (but not including total rating based upon unemployability under 38 C.F.R. § 4.17) and (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the aid and attendance rate.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d).

A veteran will be determined to be permanently housebound when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).

A veteran is also entitled to special monthly pension based on housebound status if he or she is 65 years of age or older, meets the service criteria of 38 U.S.C.A. § 1521(e) (i.e., has 90 days of wartime service), and possesses a minimum disability rating of 60 percent or is considered permanently housebound as defined under 38 U.S.C.A. § 1502(c).  38 U.S.C.A. § 1513; Hartness v. Nicholson, 20 Vet. App. 216, 220 (2006).  In this respect, for housebound benefits, the requirement under section 1521(e) that the veteran have a disability rated as permanent and total (100 percent) is excluded if he or she is 65 or older.  Hartness, 20 Vet. App. at 221.  Here, the record shows that the Veteran was born in July 1947, and at the time of this decision, he is only 64 years old.  Entitlement to special monthly pension based on housebound is not warranted based on age.  See 38 U.S.C.A. § 1513. 

The Veteran claims entitlement to special monthly pension based on either aid and attendance or housebound status.  He is in receipt of a nonservice-connected pension.  He has no service connected disabilities.  His nonservice-connected disabilities for pension purposes are noted to include a drop attacks disorder rated as 60 percent disabling, lumbar spinal stenosis rated as 10 percent disabling, hypertension rated as 10 percent disabling, cervical spine stenosis rated as 10 percent disabling, and gastroesophageal reflux disease (GERD) rated as noncompensable.  His combined nonservice connected rating for pension purposes is 70 percent.  The Veteran was found to be permanently and totally disabled due to his nonservice connected disabilities in February 2003.  

The Veteran filed his claim in November 2006 for the special monthly pension.  He contends that he is disabled because of his disabilities and he requires aid and attendance from another. 

VA and private treatment records show that the Veteran's medical conditions include band keratopathy, chest pain, dyslipidemis, GERD, hypertension, kinetic seizures, lumbar and cervical spine stenosis, neuropathy, and obesity.  His most significant disability appears to be due to weakness in his lower extremities as a result of "drop attacks" that occur without warning while the Veteran is ambulating and cause him to fall into a squatted position.  The etiology of the "drop attacks" is unclear despite numerous medical evaluations, and it has been most likely associated with kinetic seizure.  As a result of the "drop attacks", the Veteran has been prescribed a manual wheelchair as a precaution against incurring injury from a fall.  The Veteran also uses a walker for assistance with ambulating around his home.  

Private treatment records from the Veteran's treating neurologist Dr. WJE starting in November 2002 show that the Veteran underwent a neurological evaluation to determine the etiology of his "drop attacks".  It was noted that the Veteran reported a large increase in the frequency of "drop attacks" within the last year.  It was noted that after an episode where he loses strength in his legs and drops into a squatted position or occasionally onto his back, he would regain strength in his lower extremities and he would be able to stand again.  Dr. E noted that the Veteran had normal muscle strength and tone in his lower extremities until he experienced an attack.  The Veteran did not lose strength in his upper extremities at any point during an episode.  Dr. E stated that he observed the Veteran experience numerous episodes of "drop attacks" during the course of the evaluation.  Dr. E felt that the "drop attacks" were likely associated with the Veteran's seizure disorder.  See November 2002 correspondence from Dr. E. 

Two private medical capacity evaluations by Dr. E. dated in January 2004 and in September 2004 show that the Veteran does not have the capacity to sit or stand during an average eight hour work day for more than an hour.  The Veteran could not use his feet to operate foot controls.  He was unable to lift or carry any weight and need to be restricted from activities that involved unprotected heights, moving machinery, and driving automotive equipment.  

Private treatment records from Dr. BFM show that the Veteran receives continuous treatment for GERD, hypertension, chronic rhinitis and obesity.  These records note that the Veteran attends clinical sessions in a wheelchair.  It was noted that the Veteran's seizure disorder and neurologic impairments were monitored by his private neurologist. 

The record also shows that the Veteran was award disability benefits from the Social Security Administration (SSA) starting in November 2002 when he became disabled and unable to work due to symptoms associated with his seizure disorder, degenerative disc disease, hypertension, and daily drop attacks.  This SSA award was primarily based on the medical evidence described above.  See June 2005 SSA favorable decision for disability and disability insurance benefits. 

In November 2006, VA received a completed VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, by a private medical provider from Black River Healthcare - Olanta.  The report shows that the Veteran complained of weakness and drop attacks.  It was noted that he presented in a wheelchair.  The Veteran's upper extremities were found to be within normal limits.  The disability associated with his lower extremities was observed to affect his ability to ambulate, because it makes him unsteady with the potential to "drop" without warning and it requires him to use a wheelchair for safe ambulation.  The Veteran had restricted spine movements due to cervical spine stenosis.  It was opined that the Veteran's disability did not require him to have daily skilled healthcare professional services. 

A medical statement for consideration of aid and attendance from Dr. U. P. was received in February 2007.  This statement shows that the Veteran suffered from unexplained drop attacks and lumbar spinal stenosis.  It was noted that the Veteran could not walk unaided without a walker or leave his home without assistance.  He was able to feed himself and he did not require assistance for bathing or other hygiene needs, or for taking care of his needs of nature.  The Veteran was not confined to a bed and he was able to sit up.  He was not blind and he did not required nursing home assistance.  

Subsequent VA treatment records show that the Veteran sought to obtain a powered wheelchair in 2007 because of his disabilities.  A May 2007 VA physical medicine rehabilitation consultation report shows that the Veteran had complete range of motion and normal strength in his upper and lower extremities.  It was noted that the Veteran could ambulate household distances with his walker, but he experienced frequent dropping or falling episodes.  The Veteran reported that earlier in the day when he ambulated six feet with his walker and he experienced two dropping events.  It was also noted that the Veteran used a manual wheelchair and he was able to self propel for infinite distances and he could sometimes put the wheelchair in his car, but he usually required the assistance of others to help him.  The Veteran was noted to be independent with his activities of daily living, such as dressing, feeding, toileting and bathing.  A June 2007 addendum to the rehabilitation consultation report shows that the Veteran's request for a powered wheelchair was denied because of the severity of his seizure disorder which precluded him from driving motor vehicles and was a contraindication to the use of a powered wheelchair. 

In August 2007, the Veteran was afforded a VA aid and attendance or housebound examination.  In that examination report, the examiner noted the Veteran's reported history of drop attacks and the pertinent medical records that associated the drop attacks with his seizure or lumbar spine disorders.  The Veteran reported that these incidents of dropping would occur without warning.  The Veteran also reported that he was able to feed, dress, and care for his activities of daily living for the most part, but he sometimes required assistance with picking things up.  The Veteran also complained that he occasionally experienced tremors in his hands and he had occasional right shoulder pain.  

The August 2007 VA examiner noted that the Veteran arrived in a wheelchair and with assistance of his wife.  The examiner observed that the Veteran was able to roll himself into the exam room without problem and he observed how the Veteran's legs would drop into a squatting position after taking a few steps from the wheelchair.  It was noted that the primary purpose of the wheelchair was to prevent injury when his legs spontaneously gave out on him.

On physical examination, the August 2007 VA examiner found that the Veteran presented sitting in the wheelchair without any acute distress.  He was alert and oriented.  He was able to move all of his extremities and there was no evidence of any focal weakness, except the unexplained weakness that was observed earlier in his lower extremities.  He had normal muscle bulk and he was able to manipulate his wheelchair by himself.  He had full range of motion in his lumbar and cervical spine, but there was some evidence of discomfort in his right shoulder.  Cardiovascular evaluation was normal and his lungs were clear.  The August 2007 VA examiner concluded that the Veteran was able to feed himself, dress himself, and for the most part, perform all of his activities of daily living without assistance, and he was able to protect himself from harm. 

Based on a review of the evidence, the Board finds that the preponderance of the evidence is against a grant of a special monthly pension based on a need for aid and attendance.  In making this determination, the Board has considered the Veteran's lay contentions.  However, the medical evidence does not reflect, nor has the Veteran asserted, that his disabilities prevent him from feeding himself, dressing himself, attending to his personal hygiene, attending to the wants of nature or protecting himself from the hazards or dangers incident to his daily environment.   None of the medical statements regarding aid and attendance shows that the Veteran requires daily skilled healthcare services.  The August 2007 VA examiner specifically concluded that the Veteran's disabilities did not prevent him from protecting himself from harm.  

While the evidence of record unquestionably shows that the Veteran requires a wheelchair, a walker or other mechanical devices to safely ambulate in order to prevent injuries from unexpected falls due to the "drop attacks," it does not demonstrate that his unable to use these appliances without aid of another.  The August 2007 VA examiner noted that the Veteran was able to wheel himself into the examination room and he was able to manipulate the wheelchair without any apparent distress.  At no point does the evidence of record show that the Veteran requires the assistance getting in or getting out of his wheelchair.  Although the Veteran has credibly reported that he sometimes requires assistance getting the wheelchair into the car, he has reported that he is sometime able to perform this task by himself. 

There is also no basis to award a special monthly pension on the basis of being housebound.  The Veteran does not have any disability or combined disabilities rated as permanent and total to meet the schedular criteria for housebound rate for SMP purposes under 38 C.F.R. § 3.351(d).  Also, while it is true that the evidence does confirm that the Veteran is unable to leave the house without assistance of a wheelchair or his walker, and he requires the assistance of another to drive him to places, it does not show that he is substantially confined to his home and the immediate premises.  Rather, in the may 2007 VA rehabilitation assessment it was noted that the Veteran was able to propel himself in his manual wheelchair for infinite distances, or at least for the purpose of venturing beyond the house with the assistance of another.  See 38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).

Given the evidence shown above, the Board finds that the weight of the evidence does not show that the Veteran meets the requirements for special monthly compensation based upon the need for regular aid and attendance or by reason of being housebound.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to special monthly pension is denied. 



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

Department of Veterans Affairs


